 Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 1 of 15 PageID: 1




Ryan L. Gentile, Esq.
Law Offices of Gus Michael Farinella, PC
110 Jericho Turnpike - Suite 100
Floral Park, NY 11001
Tel: 201-873-7675
Attorney for Plaintiff, Oscar B. Martinez,
on behalf of himself and all others similarly situated

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
------------------------------------------------------X
OSCAR B. MARTINEZ, on behalf of himself
and all others similarly situated,

                                                                CLASS ACTION
                          Plaintiffs,                           COMPLAINT

        v.

TROMBERG MORRIS POULIN, PLLC

                           Defendant.
------------------------------------------------------X

        Plaintiff, by and through his counsel, Ryan Gentile, Esq., as and for his complaint against

Defendant, on behalf of himself and pursuant to Rule 23 of the Federal Rules of Civil Procedure,

all others similarly situated, alleges as follows:


                                             INTRODUCTION

    1. Plaintiff, on his own behalf and on behalf of the class he seeks to represent, brings this

        action to secure redress for the debt collection practices utilized by the Defendant,

        Tromberg Morris Poulin, PLLC (“TMP” or “Defendant”) in connection with their

        attempts to collect alleged debts from the Plaintiff and others similarly situated.

    2. Plaintiff alleges that TMP’s collection practices violated the Fair Debt Collection

        Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).




                                                          1
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 2 of 15 PageID: 2




 3. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor;

    any false, deceptive or misleading statements in connection with the collection of a debt;

    unfair or unconscionable collection methods; and requires certain disclosures. 15 U.S.C.

    §§ 1692d, 1692e, 1692f and 1692g.

 4. The FDCPA is generally characterized as a “strict liability” statute because “it imposes

    liability without proof of an intentional violation.” Glover v. FDIC, 698 F.3d 139 (3d.

    Cir. 2012) (citing Allen ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 & n. 7

    (3d Cir. 2011).

                             JURISDICTION AND VENUE


 5. This Court has jurisdiction over Plaintiff’s FDCPA claim pursuant to 15 U.S.C. §

    1692k(d) and 28 U.S.C. § 1331.

 6. Venue and personal jurisdiction in this District are proper because:

        a. The acts giving rise to this lawsuit occurred within this District; and

        b. Defendant does business within this District.

                                          PARTIES

 7. Plaintiff, Oscar B. Martinez, is an individual natural person who at all relevant times

    resided in the City of Linden, County of Union, State of New Jersey.

 8. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

 9. Tromberg Morris Poulin, PLLC is a Professional Limited Liability Corporation with an

    office located at 39 Broadway, Suite 1250 New York, NY 10006.

 10. The principal purpose of TMP is the collection of debts using the mail and telephone.

 11. TMP regularly collects or attempts to collect, directly or indirectly, debts owed or due or

    asserted to be owed or due another.


                                              2
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 3 of 15 PageID: 3




 12. TMP collects and attempts to collect debts owed or due another that were incurred or

    alleged to have been incurred for personal, family or household purposes on behalf of

    creditors using the United States Postal Service and/or the telephone.

 13. TMP is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).



                                           FACTS


 14. Sometime in August of 2013, Plaintiff allegedly incurred a debt to 1st Financial Bank

    USA related to a personal credit card account with an account number ending in 1987

    (the “Debt”).

 15. 1st Financial Bank USA is a “creditor” as defined by 15 U.S.C. § 1692a(4).

 16. The Debt arose out of transactions in which the money, property, insurance or services

    which are the subject of the transactions were primarily for personal, family or household

    purposes, namely fees emanating from a personal credit card account in Plaintiff’s name.

 17. The Debt arose out of a credit card account which Plaintiff opened and used for his

    personal use.

 18. Plaintiff’s credit card account that was issued by 1st Financial Bank USA was neither

    opened nor used by Plaintiff for business purposes.

 19. Plaintiff’s personal credit card account Debt to 1st Financial Bank USA is a “debt” as

    defined by 15 U.S.C. § 1692a(5).

 20. Sometime after the incurrence of the Debt, but before the initiation of this action, Plaintiff

    was alleged to have fallen behind on payments owed on the Debt.




                                               3
    Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 4 of 15 PageID: 4




     21. At some point after Plaintiff’s fell behind on payments owed on the Debt, 1st Financial

          Bank USA determined that the Debt was uncollectable and therefore decided to “charge-

          off” the Debt.

     22. Upon information and belief, 1st Financial Bank USA charged off the Debt in August of

          2020.

     23. Creditors charge-off debts in accordance with federal regulations that permit the creditor

          to remove the debt from their financial records.1 These charged-off accounts are treated

          as a loss and the creditor receives a tax deduction under the Internal Revenue Code.

     24. Sometime after 1st Financial Bank USA charged off the Debt, 1st Financial Bank USA

          hired TMP to collect the Debt and placed Plaintiff’s Debt with Defendant for collection.

     25. Defendant knew the Debt had been charged off by 1st Financial Bank USA when 1st

          Financial Bank USA placed the Debt with them for collection.

     26. The Debt was past-due and in default when it was placed with Defendant for collection.

     27. Defendant contends that the Debt is past-due and in default.

     28. At all times relevant hereto, Defendant acted in an attempt to collect the Debt.

     29. On or about November 28, 2020, TMP mailed or caused to be mailed a letter to Plaintiff

          (the “Letter”). (Annexed and attached hereto as Exhibit A is a true copy of the Letter

          dated November 28, 2020 sent by TMP to Plaintiff, except the undersigned counsel has in

          accordance with Fed. R. Civ. P. 5.2 redacted the financial account numbers and

          Plaintiff’s street address in order to protect their privacy)



1
  By charging off the Account, the Debt had been in default for a period of approximately 180 days. See Uniform Retail Credit
Classification and Account Management Policy, 65 Fed. Reg. 36903 (June 12, 2000); see also Victoria J. Haneman, The Ethical
Exploitation of the Unrepresented Consumer, 73 Mo. L. Rev. 707, 713-14 (2008) (“a credit card account is characterized as a ‘charge-
off’ account (or worthless account for taxable purposes) when no payment has been received for 180 days.”).




                                                                  4
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 5 of 15 PageID: 5




 30. TMP mailed the Letter to Plaintiff as a part of their efforts to collect the Debt.

 31. The Letter seeks to collect the Debt.

 32. Plaintiff received the Letter in the mail.

 33. Plaintiff read the Letter upon receipt of it in the mail.

 34. The Letter conveyed information regarding the Debt including the balance allegedly due,

     TMP matter number and a request for payment.

 35. The Letter attached as Exhibit A is a “communication” as that term is defined by 15

     U.S.C. § 1692a(2).

 36. The Letter is the first written notice that TMP sent to Plaintiff regarding the Debt.

 37. The Letter is TMP’s initial “communication” as that term is defined by 15 U.S.C. §

     1692a(2) with the Plaintiff.

 38. The front of the Letter states that the “Balance Due” on the Debt is $5,012.57.

 39. The back of the Letter states in relevant part:

             *As of the date of this letter, you owe $5,012.57. Because of interest, late
             charges and other charges that may vary from day to day, the amount due on
             the date you pay may be greater. Hence, if you pay the amount shown above, an
             adjustment may be necessary after we receive your check, in which even we will
             inform you before depositing the check for collection.

             (Emphasis in Original)

 40. Contrary to the statement contained on the back of the Letter, at no time after placing the

     Debt with TMP for collection, did 1st Financial Bank USA or TMP impose interest, late

     charges, and/or any other charges on the Debt.

 41. Contrary to the statement contained on the back of the Letter, at no time on or after the

     Debt was placed with TMP for collection could 1st Financial Bank USA or TMP have

     legally imposed interest, late charges, and/or any other charges on the Debt.




                                                  5
    Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 6 of 15 PageID: 6




       42. Contrary to the statement contained on the back of the Letter, at no time does 1st

            Financial Bank USA assess interest, late charges and/or other charges to a consumer’s

            balance due on a credit card debt after that debt has been charged off and 1st Financial

            Bank USA has ceased sending monthly statements to said consumer.

       43. Contrary to the statement contained on the back of the Letter, at no time does TMP assess

            interest, late charges and/or other charges to the balance(s) due on consumer debts, which

            are similar to the Debt in that they have been charged off by the creditor who hired TMP

            to collect the Debt.

       44. Contrary to the statement contained on the back of the Letter, at no time can TMP assess

            interest, late charges, and/or any other charges or fees due on consumer debts, which are

            similar to the Debt in that it has been charged off by the creditor who hired TMP to

            collect the Debt.

       45. TMP is not lawfully or contractually permitted to add interest to the Debt.

       46. TMP is not lawfully or contractually permitted to impose late charges on the Debt.

       47. TMP is not lawfully or contractually permitted to add any other charges to the balance

            alleged due on the Debt.

       48. Federal regulations require banks, such as 1st Financial Bank USA to send periodic

            statements on all accounts, including defaulting accounts in order to assess and charge

            interest or fees to the account.2 Thus, banks cannot assess interest, late charges or other

            charges or fees if periodic statements are not sent.

       49. 1st Financial Bank USA ceased sending period statements to Plaintiff regarding the Debt

            and stopped assessing interest, late charges and/or other charges on the Debt prior to the



2
    12 C.F.R. § 226.5(b)(2)(i).



                                                      6
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 7 of 15 PageID: 7




    Debt being placed with TMP for collection and prior to TMP mailing or causing to be

    mailed the Letter attached as Exhibit A. Therefore, 1st Financial Bank USA could not

    legally access interest, late fees or other charges on the Debt when the Debt was placed

    with TMP for collection.

 50. TMP had actual knowledge that the Debt had been charged off by 1st Financial Bank

    USA and that 1st Financial Bank USA had ceased sending periodic statements to Plaintiff

    regarding the Debt when 1st Financial Bank USA placed the Debt with TPM for

    collection.

 51. TMP had actual knowledge that the amount of the Debt would not increase because of

    interest, late fees or other charges while placed with them for collection.

 52. TMP had actual knowledge that the amount of the Debt could not increase because of

    interest, late fees or other charges while placed with them for collection because they

    knew the Debt has been charged off by 1st Financial Bank USA and 1st Financial Bank

    USA has ceased sending periodic statements regarding the Debt to the Plaintiff.

 53. Upon information and belief, 1st Financial Bank USA informed TMP that the Debt would

    not increase because of interest, late fees and/or any other charges when they placed the

    Debt with TMP for collection.

 54. There would never be assessments made by 1st Financial Bank USA or TMP in the form

    of interest, late charges, and/or other charges regarding Plaintiff’s Debt after it was

    placed with TMP for collection.

 55. TMP’s collection practice is a high-volume practice.

 56. TMP’s debt collection practice is largely automated and utilizes standardized form letters.




                                              7
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 8 of 15 PageID: 8




 57. On information and belief, the Letter attached as Exhibit A is a mass-produced, computer

    generated form letter that is prepared by TMP and mailed to consumers in the State of

    New Jersey, such as Plaintiff, from whom they are attempting to collect a debt.

 58. TMP mailed or caused to be mailed letters in the form of Exhibit A over the course of the

    past year to hundreds of New Jersey consumers from whom TMP attempted to collect a

    consumer debt.

 59. It is Defendant’s policy and practice to send written collection communications, in the

    form exemplified by Exhibit A, in an attempt to collect consumer debts, which falsely

    threaten that interest, late charges and/or other charges may be added to the balance of

    their debts in violation of the FDCPA.

 60. Defendant used the same procedures it used in sending the letter attached as Exhibit A

    when sending the same and/or similar letters to other New Jersey Consumers.



                                 CLAIMS FOR RELIEF

                                         COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

 61. Plaintiff incorporates by reference all the above paragraphs as though fully stated herein.

 62. The conduct of the Defendant in this case violates 15 U.S.C. §§ 1692, 1692e(2)(A),

    1692e(5) and 1692e(10).

 63. The FDCPA at Section 1692e provides:

    A debt collector may not use any false, deceptive, or misleading representation or means
    in connection with the collection of any debt. Without limiting the general application of
    the foregoing, the following conduct is a violation of this section:

            (2) The false representation of –




                                                8
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 9 of 15 PageID: 9




                    (A) the character, amount, or legal status of any debt; or

            (5) The threat to take any action that cannot legally be taken or that is not
            intended to be taken.

            (10) The use of any false representation or deceptive means to collect or attempt
            to collect any debt or to obtain information concerning a consumer.

 64. Defendant’s statement in the Letter attached as Exhibit A that, “As of the date of this

    letter, you owe $5,012.57. Because of interest, late charges and other charges that may

    vary from day to day, the amount due on the date you pay may be greater. Hence, if

    you pay the amount shown above, an adjustment may be necessary after we receive

    your check, in which even we will inform you before depositing the check for

    collection” is false, deceptive, and misleading in violation § 1692e of the FDCPA. The

    statement is false, deceptive and misleading because Defendant falsely suggested in their

    Letter that the balance due on the Debt may increase from day to day because of interest,

    late charges and other charges. In reality, the balance due on the Debt could never and

    would never vary from day to day because of assessments in the form of interest, late

    charges or other charges because 1st Financial Bank USA had charged off the debt,

    ceased sending periodic statements to Plaintiff, and stopped charging assessments (such

    as interest, late charges, or other charges) on the Debt prior to the Debt being placed with

    Defendant for collection, and Defendant was aware of all of the above.

 65. TMP’s false statement that interest, late fees, and/or other charges may continue to accrue

    on the Debt made Plaintiff uncertain as to the amount allegedly owed to 1st Financial

    Bank USA and uncertain as to how much additional charges such as interest, late charges,

    or other charges, would continue to accrue on their Debt.




                                              9
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 10 of 15 PageID: 10




   66. Defendant’s false and misleading statement that “Because of interest, late charges that

      may vary from day to day, the amount due on the day you pay, may be greater” is a

      collection ploy and a deceptive tactic used to trick the least sophisticated consumer into

      believing that paying less than the full amount owed or not immediately paying would

      cause the balance of the debt to increase.

   67. Case law from this District has repeatedly held that collection letters which state that

      interest, late charges or other charges may accrue on a debt, when in reality they cannot,

      violate the FDCPA. See e.g. Hovermale v. Immediate Credit Recovery Inc., 2016 WL

      4157160, at *3 (D.N.J. Aug. 4, 2016) (“Because Defendant could not lawfully assess late

      charges, it was misleading to the least sophisticated debtor for Defendant to represent that

      Plaintiff's amount due "may be greater" due to late charges.”); Hassine v. Simon’s

      Agency, Inc., 2020 WL 3481815, *4 (D.N.J. June 26, 2020)(“The collection letter falsely

      stated that interest and other fees may accrue on the debt owed to Meridian. That

      statement is misleading to the least sophisticated debtor, as it would lead her to believe

      that she may owe more than the amount stated, even though no interest or fees would

      actually be imposed) See also Safdieh v. P & B Capital Grp., LLC, 2015 WL 2226203

      (D.N.J. May 12, 2015); Reeseg v. Gen. Revenue Corp., 2015 WL 4525869 (D.N.J. July

      27, 2015). Because TMP’s Letter states that interest, late fees and other charges may

      accrue on the Debt when in fact those charges will not and cannot accrue on the charged

      off Debt, like in the cases cited above, TMP’s letter also violates the FDCPA.

   68. Defendant violated the FDCPA because Letter attached as Exhibit A:

          a. Made false, deceptive or misleading representations or means in connection with
             the collection of a debt in violation of 15 U.S.C. §1692e.




                                                10
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 11 of 15 PageID: 11




          b. Made false representations of the character, amount, or legal status of a debt in
             violation of 15 U.S.C. §1692e(2)(A) by falsely representing that the amount of the
             debt was subject to increases because of interest, late charges, and/or other
             charges) when in fact, legally, it was not because the Debt had been charged off
             by 1st Financial Bank USA and 1st Financial Bank USA had ceased sending
             Plaintiff monthly statements prior to the Letter attached Exhibit A being mailed
             by TMP to Plaintiff. TMP also knew that the Debt has been charged off and
             would not accrue interest, late fees or other charges while placed with them for
             collection.

          c. Threatened to take an action that could not legally be taken or that was not
             intended to be taken, in violation of 15 U.S.C. §1692e(5), by falsely stating that
             the Debt may be increased because of interest, late charges and other charges,
             when in reality, under no circumstances would the Debt increase because of
             interest, late charges, or other charges added to the account.

          d. Used false representations or deceptive means to collect or attempt to collect a
             debt, in violation of 15 U.S.C. §1692(e)(10).

   69. The violations of the FDCPA described herein constitute per se violations.

   70. The violations of the FDCPA described herein are material in that they have the potential

      to affect the least sophisticated consumer’s decision making by falsely making a

      consumer believe that their debt will or may increase because of interest, late fees, or

      other charges if it is not fully paid when that is not in fact true.

   71. Plaintiff has alleged a particularized injury because the Letter was mailed and directed to

      him.

   72. Plaintiff has alleged a concrete harm because the FDCPA creates a substantive right to be

      free from abusive debt communications and Defendant’s violations of the FDCPA

      resulted in concrete harm to Plaintiff.

   73. TMP is liable to Plaintiff and the proposed class pursuant to 15 U.S.C. § 1692k because

      of the FDCPA violations.




                                                 11
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 12 of 15 PageID: 12




                                    CLASS ALLEGATIONS


   74. Plaintiff incorporates by reference all the above paragraphs as though fully stated herein.

   75. This action is brought as a class action. Plaintiff brings this action on behalf of himself

      and on behalf of all other persons similarly situated pursuant to Rule 23 of the Federal

      Rules of Civil Procedure.

   76. The Class consists of (a) all individuals (b) with a New Jersey address (c) who were sent

      a Letter from TMP in a form materially identical or substantially similar to letter attached

      as Exhibit A to the Complaint (d) in an attempt to collect a debt that had previously been

      charged off by 1st Financial Bank USA (e) which was not returned as undeliverable (f) on

      or after a date one year prior to the filing of this action and on or before a date 20 days

      after the filing of this action (g) which letter included the alleged conduct and practices

      described herein.

   77. The class definition above may be subsequently modified or refined.

   78. The proposed class specifically excludes the United States of America, the states of the

      Third Circuit, counsel for the parties, the presiding United States District Court Judge, the

      Judges of the United States Court of Appeals for the Third Circuit and the United States

      Supreme Court.

   79. This action has been brought, and may properly be maintained, as a class action pursuant

      to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

      well-defined community interest in the litigation:

              i. Numerosity: Plaintiff is informed and believes and on that basis alleges that

                  the class defined above is so numerous that joinder of all members would be

                  impracticable. Defendant’s conduct involves the sending of a form collection


                                                12
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 13 of 15 PageID: 13




              letter. Upon information and belief, there are at least 40 members of the class.

              The exact number of class members is unknown to Plaintiff at this time and

              can be ascertained only through appropriate discovery. The class is

              ascertainable in that the names and addresses of all class members can be

              identified in business records maintained by Defendant.

           ii. Common Questions Predominate: There exists a well-defined community

              of interest in the questions of law and fact involved that affect the parties to be

              represented. These common questions of law and fact predominate over

              questions that may affect individual class members. Such issues include, but

              are not limited to: (a) The existence of the Defendant’s identical conduct

              particular to the matter at issue; (b) Defendant’s violations of the FDCPA,

              specifically 15 U.S.C. §1692e; (c) The availability of statutory penalties; and

              (d) Attorney’s fees and costs.

           iii. Typicality: Plaintiff’s claims are typical of those of the class they seek to

              represent. Plaintiff’s claims and those of each class member originate from the

              same conduct, practice, and procedure, on the part of Defendant. Thus, if

              brought and prosecuted individually, the claims of each class member would

              require proof of the same material and substantive facts. Plaintiff possesses

              the same interests and has suffered the same injuries as each class member.

              Plaintiff asserts identical claims and seeks identical relief on behalf of the

              unnamed class members.

           iv. Adequacy: Plaintiff will fairly and adequately protect the interests of each

              class and has no interest adverse to or which directly and irrevocably conflicts




                                             13
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 14 of 15 PageID: 14




                  with the interests of other members of each class. Plaintiff is willing and

                  prepared to serve this Court and the proposed class. The interests of the

                  Plaintiff are co-extensive with and not antagonistic to those of the absent class

                  members. Plaintiff has retained the services of counsel who are experienced in

                  FDCPA class action litigation and will adequately prosecute this action, and

                  will assert, protect and otherwise represent Plaintiff and all absent class

                  members. Neither the Plaintiff nor their counsel have any interests which

                  might cause them to not vigorously pursue the instant class action lawsuit.

              v. Superiority: A class action is superior to the other available means for the fair and

                  efficient adjudication of this controversy because individual joinder of all members

                  would be impracticable. Class action treatment will permit a large number of

                  similarly situated persons to prosecute their common claims in a single forum

                  efficiently and without unnecessary duplication of effort and expense that individual

                  actions would engender. Furthermore, a class action is superior for the fair and

                  efficient adjudication of this matter because individual actions are not economically

                  feasible, members of the class are likely to be unaware of their rights or that they

                  were violated, and Congress intended class actions to be the principal enforcement

                  mechanism under the FDCPA.


       WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

   1. An order certifying that Count I may be maintained as a class action pursuant to Rule 23

       of the Federal Rules of Civil Procedure and appointing Plaintiff and the undersigned

       counsel to represent the class as previously set forth and defined above;


                                                14
Case 2:20-cv-19735-WJM-MF Document 1 Filed 12/17/20 Page 15 of 15 PageID: 15




   2. Adjudging that TMP violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(5), and

      1692e(10);

   3. An award of statutory damages for Plaintiff and the class pursuant to 15 U.S.C. § 1692k;

   4. Attorney’s fees, litigation expenses and costs of suit pursuant to 15 U.S.C. §1692k; and

   5. Such other and further relief as the Court deems proper.


Dated: Floral Park, New York
       December 17, 2020

                                          /s/ Ryan Gentile
                                    By:_____________________________
                                            Ryan Gentile, Esq.
                                            Attorney for Plaintiff
                                            110 Jericho Turnpike – Suite 100
                                            Floral Park, NY 11001
                                            Tel: (201) 873-7675
                                            Fax: (212) 675-4367
                                            rlg@lawgmf.com




                                              15
